NO








NO. 12-10-00292-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
RONALD SMITH,
APPELLANT                                                     '     APPEAL
FROM THE 114TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
AMERICA’S BEST VALUE 
INN & SUITES,                                                 '     SMITH
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed because Appellant, Ronald Smith, has failed to comply
with the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.3.  Pursuant to rule
32.1, Smith’s docketing statement was due to have been filed at the time the
appeal was perfected, i.e., August 31, 2010.  See Tex. R. App. P. 32.1.  On September 2,
2010, this court notified Smith that he should file a docketing statement
immediately if he had not already done so.  By separate letter, also dated
September 2, 2010, this court requested that Smith pay his filing fee on or
before September 13, 2010.  See Tex.
R. App. P. 5.
            Because
Smith did not pay his filing fee or file the docketing statement as requested
in the September 2, 2010 letters, this court issued a second notice on
September 17, 2010, advising Smith that the filing fee and the docketing
statement were past due.  The notice further provided that unless the filing
fee was paid and the docketing statement filed on or before September 27, 2010,
the appeal would be presented for dismissal in accordance with Texas Rule of
Appellate Procedure 42.3.  The September 27 deadline has passed, and Smith has
not complied with the court’s request.  Because Smith has failed, after notice,
to comply with rules 5 and 32.1, the appeal is dismissed.  See Tex. R. App. P. 42.3(c).
Opinion delivered September 30,
2010.         
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)